In a juvenile delinquency proceeding, the appeal is from an order of the Family Court, Kings County (Heller, J.), dated September 9, 1980, which, after finding that appellant had committed acts which, if committed by an adult, would constitute the crime of sodomy in the first degree (Penal Law, § 130.50), adjudicated him a juvenile delinquent and placed him with the Division for Youth, Title III, for an initial period of 18 months. Order affirmed, without costs or disbursements. Appellant contends that certain remarks made by the prosecution during an offer of proof to the Family Court sitting without a jury, deprived him of a fair trial' and that his guilt was not established beyond a reasonable doubt. As to the alleged improper conduct, although the statement had the effect of placing the *843prosecutor in the position of an unsworn witness (see People v Ashwal, 39 NY2d 105, 109-110; People v Williams, 39 AD2d 970), we do not find the remarks so prejudicial as to require a reversal. Nor do we agree that the prosecution failed to prove guilt beyond a reasonable doubt. Damiani, J.P., Titone, Lazer and Gibbons, JJ., concur.